United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3799
                         ___________________________

                               Jason Joseph Slavicek

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: August 20, 2013
                              Filed: August 23, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Jason Joseph Slavicek appeals the district court’s1 order affirming the denial
of disability insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
F.3d 825, 828 & n.2 (8th Cir. 2008), we find that the adverse decision at issue is
supported by substantial evidence on the record as a whole. Specifically, we find that
the administrative law judge’s (ALJ’s) credibility determination is entitled to
deference because it was based on several valid reasons, see Perks v. Astrue, 687 F.3d
1086, 1091 (8th Cir. 2012); that the ALJ also gave valid reasons for giving significant
weight to the medical expert’s opinion concerning Slavicek’s residual functional
capacity (RFC), see Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir. 2012)
(treating physician’s opinion does not automatically control, and is properly
discounted when it is based on claimant’s subjective complaints, not physician’s own
objective findings); and that the ALJ’s RFC determination was supported by some
medical evidence, as required, see Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010)
(ALJ is responsible for determining RFC based on all relevant evidence, including
medical records, observations of treating physicians and others, and claimant’s own
description of his limitations); see also Perks, 687 F.3d at 1092 (burden of persuasion
to demonstrate RFC remains on claimant). The judgment is affirmed.
                         ______________________________




                                         -2-